34 F.3d 1066
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kenneth L. SHAW, Plaintiff Appellant,v.DOCTOR MAY, Orthopedic Specialist, VDOC;  Doctor Carey,Physician, BUCC;  Nurse Dixon, Defendants Appellees,andDavid K. SMITH, Warden, BUCC, Defendant.
No. 94-6504.
United States Court of Appeals, Fourth Circuit.
Submitted July 19, 1994.Decided Aug. 12, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Glen E. Conrad, Magistrate Judge.  (CA-93-941)
Kenneth L. Shaw, appellant pro se.
Carlyle Randolph Wimbish, III, Sands, Anderson, Marks & Miller, Richmond, VA, for appellees.
W.D.Va.
AFFIRMED.
Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order* denying his motion for a preliminary injunction.  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.  Shaw v. May, No. CA-93-941 (W.D.Va. Apr. 15, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The parties consented to disposition of the case by a magistrate judge